Citation Nr: 0300653	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-08 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than April 7, 
1995, for service connection for schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service in the United States Air 
Force from April 1971 to July 1971 and in the United 
States Navy from June 1973 to January 1974.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  In that rating decision the RO 
granted service connection for schizoaffective disorder 
effective April 7, 1995, and assigned a 100 percent 
rating.  The veteran's disagreement with the April 7, 
1995, effective date led to this appeal.  The veteran 
testified before the undersigned Member of the Board at a 
hearing held in Washington, D.C., in October 2002.  

At the October 2002 hearing, reference was made to claims 
for service connection for neck, back and bilateral wrist 
disabilities the veteran had raised in correspondence 
received at the RO in November 2001.  Review of the record 
shows that in a letter dated in June 2002 the RO 
acknowledged the veteran's claim for service connection 
for those disabilities, explained what evidence was needed 
to substantiate those claims, asked the veteran to 
identify medical and other evidence pertaining to those 
claims and explained that it would attempt to obtain 
evidence he identified but that it was still his 
responsibility to support his claim with appropriate 
evidence.  There is no indication that the veteran has 
responded to the RO's letter or that those claims have 
been adjudicated.  These matters are referred to the RO 
for appropriate action.

The Board also notes that at the October 2002 hearing the 
veteran's representative asserted that although a 100 
percent rating had been assigned for the veteran's 
service-connected schizoaffective disorder that he was not 
receiving payments for his dependents.  The Board observes 
that in its May 2001 letter in which it advised the 
veteran of the service connection grant, the RO told the 
veteran that he was being paid as a single veteran with no 
dependents.  The RO advised him to complete and file a VA 
Form 21-686c, Declaration of Status of Dependents, if he 
had any dependents.  The RO enclosed a VA Form 21-686c 
with its letter.  There is no indication that the veteran 
has filed the form as requested.  This matter is referred 
to the RO for appropriate action.  

Review of the record shows that in April 2001 the veteran 
filed a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability.  If made, 
the award of such a claim would be made under 38 C.F.R. 
§ 4.16(a), which states that total disability ratings for 
compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  The General 
Counsel of VA has interpreted 38 C.F.R. § 4.16(a) to mean 
that a veteran may receive a total disability rating based 
on unemployability only if he does not otherwise qualify 
for a schedular total disability  rating on any other 
basis.  See VAOPGCPREC 6-99.  The Board observes, 
therefore, that the claim by the veteran for a total 
disability rating based on unemployability has been 
rendered moot by the 100 percent rating for his 
schizoaffective disorder.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
VA has fulfilled its duty to inform and the duty to assist 
the veteran.  

2.  By rating decision of January 1989, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for a nervous 
disorder.  The veteran disagreed with that decision, but 
did not perfect his appeal by filing a timely and valid 
substantive appeal, and the January 1989 decision became 
final.  

3.  On April 7, 1995, the RO received a statement from the 
veteran construed as a claim for service connection for 
psychiatric disability.  

4.  Based on the opinion of a private psychiatrist who 
filed statements with the RO in September 1995 and October 
1996 and a VA examination report and opinion dated in July 
1998, the Board, in a decision dated in March 2001, found 
new and material evidence to reopen the claim and upon 
review of the entire record granted service connection for 
the veteran's acquired psychiatric disorder.  

5.  In May 2001, the RO granted service connection for 
schizoaffective disorder, effective from April 7, 1995, 
the date of receipt of the veteran's application to reopen 
his claim.  


CONCLUSION OF LAW

An effective date earlier than April 7, 1995, for the 
award of service connection for schizoaffective disorder 
is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7105(d)(3) 
(West 1991); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence and finds 
that current provisions of the laws and regulations 
pertaining to those duties apply to the veteran's claim.  
See, in general, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Board further finds that development of the issue 
addressed in this decision has proceeded in accordance 
with the laws and regulations.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).  

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  VA's duty includes making efforts to obtain 
his service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  
38 C.F.R. § 3.159.  

In this case, in its February 2002 statement of the case, 
the RO provided the veteran with notice of the regulations 
pertaining to effective dates and notified him that VA 
would attempt to obtain evidence that he identified 
including VA records.  It also notified the veteran that 
it was ultimately a veteran's responsibility to provide 
evidence in support of a claim.  In this case the veteran 
submitted statements from a private psychiatrist that, 
when considered with the evidence previously of record, 
resulted in the grant of his service connection claim.  
With respect to availability of VA treatment records, the 
veteran had previously stated that he had no VA treatment 
between 1992 and 1996, which includes the period relevant 
to his appeal concerning the effective date of the grant 
of service connection.  With the assistance of his 
representative, the veteran provided testimony at the 
Board hearing in October 2002, and the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim.  
Based on the foregoing, the Board concludes that the 
veteran received adequate notice and that all relevant 
data has been obtained for determining the merits of his 
claim.  As no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim, the Board will proceed with its decision.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Law and Regulations

The effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim, 
or the date entitlement arose, whichever is the later. 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of 
an award based on the receipt of new and material evidence 
in a claim reopened after final disallowance will be the 
date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.1(r), 3.400(q)(1)(ii).

Under 38 C.F.R. § 3.1(p), claim application is defined as 
"a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit."  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid.  38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151.  

Under 38 C.F.R. § 3.155, any communication or action 
indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or 
her duly authorized representative, a Member of Congress, 
or some person acting as next friend of a claimant who is 
not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155(a).  

Background

Review of the record shows that in a November 1974 
Memorandum Rating, the RO in Phoenix, Arizona, determined 
that the veteran was not entitled to VA hospitalization or 
treatment because examination had shown that the veteran 
had an ununited fracture of the right navicular that had 
existed prior to service and because records indicated 
that the veteran's discharge from both periods of service 
was due to emotionally unstable personality, which was a 
constitutional or developmental abnormality and was not a 
disability under the law.  There is no indication that the 
veteran appealed that determination.  

On a VA Form 21-4138, Statement in Support of Claim, 
received at the RO in St. Petersburg, Florida, in October 
1980, the veteran requested that his file be reviewed and 
that he be notified of the reason for denial of his claim 
for service connection for a nervous condition.  He stated 
that he filed for service connection in 1972 and never 
received an answer.  On the same date in October 1980, the 
veteran filed a VA Form 21-526, Veteran's Application for 
Compensation or Pension, stating his claim was for a 
nervous condition.  

In a letter to the veteran dated in December 1980, the St. 
Petersburg RO stated that at the request of the VA 
Hospital in Phoenix, Arizona, his file was reviewed in 
November 1974, regarding entitlement to hospitalization or 
treatment.  The RO told the veteran it was determined at 
that time that his nervous condition was not service 
connected.  The RO stated that it had no record of receipt 
of a formal claim from him in 1972 or later.  The RO 
stated that if he wished to file a claim, the veteran 
could complete an enclosed VA Form 526.  A week later, in 
late December 1980, the veteran filed another VA Form 21-
526 stating that his claim was for nerves.  

In a rating decision dated in February 1981, the St. 
Petersburg RO denied service connection for a nervous 
condition, and the record indicates that the veteran was 
advised of this decision but did not appeal.  The veteran 
filed an additional VA Form 21-526, which was received at 
the RO in Cleveland, Ohio, in October 1982.  In a rating 
decision dated in July 1983, the RO granted a permanent 
and total rating for pension purposes and stated that 
service connection remained denied for a nervous disorder 
by then diagnosed as schizophrenia, paranoid type with 
bipolar features and personality disorder.  In a letter 
dated in July 1983, the RO notified the veteran that 
disability pension had been approved.  Subsequently, the 
veteran claimed service connection for post-traumatic 
stress disorder (PTSD), and in a rating decision dated in 
December 1983, the RO denied service connection for PTSD.  
The veteran filed a notice of disagreement with that 
decision.  

Thereafter, in June 1984, the RO provided the veteran with 
a statement of the case in which it framed the issue as 
entitlement to service connection for a nervous condition 
and noted that it had failed to notify the veteran that 
its July 1983 decision had continued the denial of service 
connection for a nervous condition.  The veteran 
thereafter perfected his appeal on the issue of 
entitlement to service connection for a nervous condition.  
In a decision dated in September 1985, the Board 
considered the evidence of record on a de novo basis and 
denied entitlement to service connection for an acquired 
psychiatric disorder, including PTSD.  The Chairman of the 
Board denied the veteran's request for reconsideration of 
the September 1985 Board decision, and in a letter dated 
in January 1986, the Chairman of the Board informed the 
veteran of that decision and advised him that he could 
reopen his claim by submitting new and material evidence.  

In May 1986, the RO received additional evidence and 
statements from the veteran concerning his accomplishments 
before he entered service and his experiences and 
treatment during service.  In a rating decision dated in 
September 1986, the RO continued its denial of service 
connection for a nervous condition as it did in a rating 
decision dated in August 1987 after receipt of additional 
evidence, including a July 1987 letter from a VA physician 
concerning the veteran's psychiatric disability.  The 
veteran disagreed with the continued denial of his claim 
and perfected an appeal to the Board.  In a decision dated 
in November 1988, the Board determined that evidence added 
to the record since the final September 1985 Board 
decision did not provide a new factual basis for allowing 
the claim.  

After return of the veteran's claims file, the RO reviewed 
evidence received while the case was at the Board, and in 
a rating decision dated in January 1989 determined that it 
was not new and material evidence that warranted a change 
in the previous denial of service connection for a nervous 
condition.  The veteran disagreed with that determination, 
and the RO issued a statement of the case.  The veteran 
did not, however, file a substantive appeal.  

In June 1991, the veteran filed a claim for service 
connection for epilepsy, and in a rating decision dated in 
March 1992, the RO denied service connection for a seizure 
disorder, claimed as epilepsy.  The veteran did not appeal 
that decision.  

On a VA Form 21-2138, received at the RO on April 7, 1995, 
the veteran referred to new evidence for service 
connection.  Following the submission of additional 
evidence, the RO continued the prior denial of service 
connection for a nervous condition in rating decisions 
dated in April 1996 and November 1996.  The veteran 
appealed to the Board.  In a decision dated in March 2001, 
the Board concluded that the January 1989 rating decision, 
which found that a new factual basis had not at that time 
been shown to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, was 
final.  Further, the Board determined that a medical 
opinion of a private psychiatrist dated in 1996 and a 1998 
VA examination report and medical opinion were new and 
material evidence to reopen the claim and that based on 
consideration of all the evidence, entitlement to service 
connection for an acquired psychiatric disorder was 
established.  

In a rating decision dated in May 2001, the RO granted 
service connection for schizoaffective disorder and 
awarded a 100 percent rating with an effective date of 
April 7, 1995.  The veteran's disagreement with the 
effective date led to this appeal.  

Analysis

The veteran seeks an effective date earlier than the 
currently assigned date of April 7, 1995, for the grant of 
service connection for schizoaffective disorder.  That 
effective date is based on the date of receipt of the 
veteran's statement there was new evidence for service 
connection.  The veteran has argued that service 
connection should be granted from the day following 
discharge from service when he says he filed a claim.  It 
has also been argued on his behalf that the July 1987 
letter from a VA physician concerning his schizophrenia 
should be regarded as an informal claim under 38 C.F.R. 
§ 3.157 warranting an effective date as of the date of 
that letter.  

In this case, the RO assigned April 7, 1995, as the 
effective date for the grant of service connection for the 
veteran's schizoaffective disorder.  As was outlined in 
the background section, prior to April 1995, the RO had 
denied reopening of the claim in its January 1989 rating 
decision.  The veteran did not perfect his appeal as to 
that decision, and it became final.  See 38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. §§ 20.302, 20.1103.  The RO has 
identified April 7, 1995, as the date of the veteran's 
application to reopen the claim, and the Board in its 
March 2001 decision determined that medical opinions dated 
in 1996 and 1998 from a private psychiatrist and a VA 
physician were new and material evidence as defined by 
38 C.F.R. § 3.156 to reopen and grant the service 
connection claim.  The matter of the effective date in 
such a case is governed by 38 C.F.R. § 3.400(q)(1)(ii), 
which states that the effective date for a claim reopened 
by new and material evidence received after final 
disallowance of the claim is the date of receipt of the 
new claim or the date entitlement arose, whichever is 
later.  While the medical opinions post-date the April 7, 
1995, date of receipt of the new claim, the Board will not 
disturb the effective date chosen by the RO.  

The Board has reviewed the record and finds no claim, 
formal or informal, subsequent to the final January 1989 
decision and prior to the April 7, 1995, claim to reopen.  
It has been argued that a July 1987 letter from a VA 
physician should be regarded as an informal claim under 
38 C.F.R. § 3.157 warranting an effective date as of the 
date of that letter.  The Board notes that the letter, 
which discusses treatment of the veteran's schizoaffective 
disorder and states that the veteran suffered paranoid 
symptoms in service, was before the Board when it denied 
reopening of the claim in November 1988 and could not 
later serve as an informal claim to reopen.  In any event, 
the July 1987 letter from the VA physician cannot serve as 
an informal claim in accordance with the provisions of 
38 C.F.R. § 3.157(b) as that provision pertains only to a 
circumstance not incident to this appeal, i.e., a 
situation in which a prior disallowance of compensation 
involved a service-connected condition which was not 
compensable in degree.  See Sears v. Principi, 16 Vet. 
App. 244 (2002).  In Sears, the United States Court of 
Appeals for Veterans Claims (Court) pointed out that with 
respect to disability compensation claims, 38 C.F.R. 
§ 3.157 applies to a defined group of claims, i.e., those 
claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service-connected rating where service 
connection has already been established.  Id. at 249; 
Servello v. Derwinski, 3 Vet. App. 196., 199 (1992).  The 
Court in Sears explicitly stated that the effective date 
provisions of 38 C.F.R. § 3.157 do not supercede or 
conflict with the effective-date provisions of 38 C.F.R. 
§ 3.400(q) that are applicable to claims reopened with new 
and material evidence.  Sears, at 249.  

With respect to the veteran's contention that service 
connection should be granted from the day following his 
separation from service, there is no basis for such an 
award.  In this regard, the Court in Sears held that the 
effective date statute, 38 U.S.C.A. § 5110(a), is clear on 
its face with respect to granting an effective date for an 
award of VA periodic monetary benefits no earlier than the 
date that the claim for reopening was filed.  Sears, at 
248.  As discussed earlier, the veteran's claim for 
reopening was filed April 7, 1995, and no earlier 
effective date for the award of service connection for 
schizoaffective disorder may be assigned.  


ORDER

Entitlement to an effective date earlier than April 7, 
1995, for service connection for schizoaffective disorder 
is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

